283 F.2d 867
Johnnie Clifford McDOWELL, Appellant,v.UNITED STATES of America, Appellee.
No. 14165.
United States Court of Appeals Sixth Circuit.
October 12, 1960.

Albert J. Steffen, Cincinnati, Ohio, on brief, for appellant.
John C. Crawford, Jr., U. S. Atty., Knoxville, Tenn., John F. Dugger, Asst. U. S. Atty., Knoxville, Tenn., on brief, for appellee.
Before MARTIN, CECIL and WEICK, Circuit Judges.

ORDER.

1
Upon consideration of the appeal, we find no error which affects the substantial rights of the appellant and the judgment of conviction is, therefore, affirmed. 28 U.S.C. § 2111; rule 52(a), Federal Rules of Criminal Procedure, 18 U.S.C.A.